Citation Nr: 0017793	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether there was clear and unmistakable error in a September 
1967 rating decision which assigned a 10 percent rating for 
residuals of a gun shot wound to the right knee.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that there 
was no clear and unmistakable error in an September 1967 
rating decision which assigned a 10 percent rating for 
residuals of a gun shot wound to the right knee.  

The Board notes that in his notice of disagreement, the 
veteran requested a personal hearing before a hearing officer 
at the RO.  The hearing was scheduled in July 1999, and was 
subsequently re-scheduled by the RO in September 1999.  The 
veteran canceled the hearing, and his representative 
presented arguments at an informal conference in September 
1999.  The file was then transferred to the Board for 
consideration, and upon the request of the veteran's 
representative, it was advanced on the docket due to the 
veteran's terminal illness.  


FINDINGS OF FACT

An unappealed, September 1967 rating decision which assigned 
a 10 percent rating for residuals of a gun shot wound to the 
right knee was reasonably supported by the evidence of record 
and prevailing legal authority; it was not undebatably 
erroneous.  


CONCLUSION OF LAW

There was no clear and unmistakable error in a September 1967 
rating decision which assigned a 10 percent rating for 
residuals of a gun shot wound to the right knee.  38 U.S.C. 
§4005 (1967); 38 C.F.R. § 3.105(a) (1967).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was 
hospitalized from August 1, 1965, to November 1, 1965.  He 
sustained an accidental gun shot wound to the right knee.  An 
X-ray revealed a comminuted fracture of the patella; the 
bullet was lodged superficially in the popliteal fossa, and 
there were bony fragments anterior to the femur joint space.  
Upon discharge from the hospital, it was noted that the wound 
had been treated and was improved.  He was returned to duty 
with a permanent "L3" profile which required no duty 
involving squatting, climbing or crawling.  On November 29, 
1965, he was seen in the orthopedic clinic.  He reported 
minimal complaints.  Clinical evaluation revealed severe 
crepitation between the femur and patella.  His quadriceps 
muscles were weak and his knee had given way under him one or 
two times.  

On a report of medical history in March 1967, it was noted 
that the veteran had a painful right knee.  On orthopedic 
consultation, completed in April 1967, he reported that the 
knee was bothered by heavy lifting or running.  Physical 
examination revealed crepitation in the right patella.  The 
ligaments were stable and good range of motion was 
demonstrated.  X-rays showed an irregular lateral femoral 
condyle.  The impression was residuals of a gun shot wound to 
the right knee.  The permanent L3 profile was continued and 
he was cleared for separation.  

The veteran filed a claim for service connection for 
residuals of a gun shot wound to the right knee in June 1967.  

At a VA examination in August 1967, the veteran reported that 
his right knee swelled and had limited and restricted motion.  
Clinical evaluation revealed a 21/2 inch scar over the right 
patella and a scar one inch in diameter over the lower 
popliteal space.  The patella demonstrated a slight patella 
click and grating sensation on palpation.  There was no 
limitation of motion at the knee joint, no tenderness, and no 
appreciable swelling.  There was no instability.  An X-ray 
showed an area of irregularity on the superior aspect of the 
patella, and the femur on the lateral condyle, secondary to 
trauma by a missile.  There was no other evidence of any 
abnormality.  The diagnosis was residuals of a gun shot wound 
to the right knee.  

In a September 1967 rating decision, the RO granted service 
connection for residuals of a gun shot wound to the right 
knee and assigned a 10 percent disability rating, effective 
May 6, 1967.  The disability was rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code (DC) 5311 (1967).  The veteran was 
informed of this decision and did not appeal it.  

In April 1998, the veteran filed a claim for an increased 
rating for his service-connected residuals of a gun shot 
wound to the right knee.  

At a VA examination in June 1998, the veteran reported a 
history of a gun shot wound to the right knee in 1965.  The 
bullet entered near the patella and exited in the popliteal 
area.  Over the ensuing years, he developed increased 
symptoms and injured the medial meniscus a few years ago.  At 
present, he complained of occasional pain in the knee.  There 
was no weakness or stiffness, but he did have occasional 
swelling.  Clinical evaluation revealed that flexion of the 
right knee was to 140 degrees both on passive and active 
motion.  Extension was to 0 degrees on both passive and 
active motion.  There was no pain, but definite crepitation 
was felt over the lateral aspect of the right patella.  There 
was no anterior or posterior instability and the veteran's 
gait was normal.  Neurologically, deep tendon reflexes were 
equal and active, bilaterally.  There was no pain or 
tenderness over the scar areas from the bullet wound, and 
there was only slight loss of tissue over the exit point.  An 
X-ray showed some features of osteoarthritis, including an 
apparent loose body and some chondrocalcinosis.  The 
diagnoses were:  status post gun shot wound to the right 
knee; degenerative joint disease with crepitation of the 
right knee; and loose body in the right knee with 
chondrocalcinosis.  

In a January 1999 rating decision, the RO granted a 20 
percent rating for the service-connected residuals of a gun 
shot wound to the right knee.  In February 1999, the veteran 
filed a claim asserting that there was clear and unmistakable 
error in the original rating action which assigned only a 10 
percent rating for his service-connected disability.  

At an informal conference in September 1999, the veteran's 
representative asserted that the veteran's right knee injury 
in service included a compound, comminuted fracture of the 
right patella with tendon or muscle damage.  He asserted that 
the RO failed to properly review the veteran's service 
medical records and did not understand that a comminuted 
fracture was also a compound fracture.  

II.  Analysis

The veteran asserts there was clear and unmistakable error 
(CUE) in the September 1967 rating decision which assigned a 
10 percent rating for his service-connected residuals of a 
gun shot wound to the right knee.  He did not appeal that 
decision, and it is thus considered final, although it may be 
reversed if found to be based upon CUE.  Legal authority 
provides that, where CUE is found in a prior rating decision, 
the prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C. § 4005 (1967); 38 C.F.R. 
§ 3.105(a) (1967).  

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination.  The criteria are:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,  

CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error. . . . 

If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the 
kind of error . . . that, if true, would be CUE on 
its face, persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It must be 
remembered that there is a presumption of validity 
to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the 
presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 
6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the 
September 1967 rating decision delineated the factors to be 
considered in the evaluation of disabilities involving muscle 
groups due to gun shot or other trauma.  A moderate 
disability of muscles was a through and through or deep 
penetrating wounds of relatively short track by single bullet 
or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b) (1967).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c) (1967).

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture with muscle damage from the missile, 
establishes severe muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  Entitlement to a rating of severe grade will be 
established when there is a history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile.  There are locations, as in the wrist or over the 
tibia, where muscle damage might be minimal or damage to 
tendons repaired by suture, and in such cases requirements 
for severe ratings are not necessarily met.  38 C.F.R. § 4.72 
(1967).  

Muscle Group XI includes the posterior and lateral crural 
muscles and muscles of the calf.  These muscles govern 
propulsion and plantar flexion of the foot (1); stabilization 
of the arch (2, 3); flexion of the toes (4, 5); and flexion 
of the knee (6).  They consist of (1) the triceps surae 
(gastrocnemius and soleus); (2) the tibialis posterior; (3) 
the peroneus longus; (4) the peroneus brevis; (5) the flexor 
hallucis longus; (6) the flexor digitorum longus; (7) the 
popliteus; and (8) the plantaris.  A moderate injury to 
muscle group XI is assigned a 10 percent rating.  A 
moderately severe injury to muscle group XI warrants a 20 
percent rating.  38 C.F.R. § 4.73, DC 5311 (1967).  

Other diagnostic codes available addressed impairment of the 
knee.  DC 5257 provides that slight recurrent subluxation or 
lateral instability of the knee is assigned a 10 percent 
disability rating.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, DC 5257 (1967).  A 20 percent rating may 
also be assigned when flexion of the leg is limited to 30 
degrees; or extension of the leg is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC's 5260, 5261 (1967).  

The veteran and his representative argue that the September 
1967 rating decision erred in failing to characterize the 
veteran's service-connected residuals of a gun shot wound to 
the right knee as moderately severe under DC 5311, and 
thereby assigning a 20 percent rating.  They assert that the 
gun shot wound, which included a comminuted fracture of the 
patella with channeling and bony fragments in the distal 
femur, was a through and through, or deep penetrating wound 
due to a high-velocity missile that required extensive 
debridement and an extended hospitalization.  Therefore, the 
criteria for a 20 percent rating were met at the time of the 
original rating decision.  

The Board respectfully disagrees, and concludes that there 
was no clear and unmistakable error in the September 1967 
rating decision which assigned a 10 percent rating for the 
veteran's service-connected residuals of a gun shot wound to 
the right knee.  The veteran and his representative are 
correct in pointing out that the veteran's gun shot wound was 
a deep penetrating wound due to a high velocity missile, 
which resulted in an open (compound) comminuted fracture of 
the patella with channeling and bony fragments in the distal 
femur.  In addition, the veteran's hospitalization following 
the injury was extensive.  However, the most important 
symptom in rating muscle injuries is the extent of the 
disability associated with the muscle or muscles that were 
affected.  In order to characterize a muscle disability as 
moderately severe so as to warrant a 20 percent rating, the 
objective clinical findings that must be shown include loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of movement 
as evidenced by loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared to the sound side.  
However, these findings were not shown upon VA examination in 
August 1967.  At that time, the only clinical finding 
indicated was a slight patella click and grating sensation on 
palpation of the knee.  No other significant functional 
effect was reported during the evaluation.  

The Board notes that, pursuant to 38 C.F.R. § 4.56(b), a deep 
penetrating wound of relatively short track by a single 
bullet or small shell is to be considered as of at least a 
moderate degree.  The veteran's injury fits this description.  
A moderate injury to Muscle Group XI under which the veteran 
was rated warrants a 10 percent rating, the same rating which 
the veteran was assigned.  Further, as indicated in 38 C.F.R. 
§ 4.56(a), an open comminuted fracture with muscle or tendon 
damage will be rated as severe injury of the muscle group 
involved, unless for locations such as the wrist or over the 
tibia, evidence establishes that the muscle damage is minimal 
(emphasis added).  In this case, the veteran was shot in the 
knee and service medical records do not indicate any 
significant muscle damage from the trauma to either muscle 
group XI or any other muscle group.  The bullet entered the 
patella and lodged in the popliteal fossa.  There is no 
indication in the evidence of record in 1967 that the bullet 
caused any muscle damage.  Hence, the Board finds that the RO 
did not err in failing to assign a rating in excess of 10 
percent.  

In addition, the RO could have rated the veteran's disability 
based upon impairment of the knee joint.  However, even with 
consideration of those diagnostic codes, the Board finds that 
any error committed by the RO in failing to utilize those 
codes would be harmless.  Upon VA examination in August 1967, 
the veteran's right knee demonstrated no limitation of motion 
and the ligaments were stable.  There was a slight patella 
click and grating sensation on palpation.  Based on this 
evidence, the veteran's knee disability would also have been 
rated only 10 percent disabling under DC 5257.  

Accordingly, the Board finds that the September 1967 rating 
decision which assigned a 10 percent rating for residuals of 
a gun shot wound to the right knee was reasonably supported 
by the evidence of record and prevailing legal authority, and 
was not undebatably erroneous.  Furthermore, the RO, in 1967, 
had before it the correct facts as they were known at the 
time.  Hence, the veteran's claim that there was CUE in the 
September 1967 rating decision must be denied.  


ORDER

The claim that there was clear and unmistakable error in a 
September 1967 rating 

decision which assigned a 10 percent rating for residuals of 
a gun shot wound to the right knee is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

